DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 18, 20-21, and 23-27 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of an access port that aligns with a user interface on the jack when the protective cover is placed on the jack, wherein the access port comprises a flap have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 18, the limitation of first and second fastening devices arranged to secure the hook holders to the protective cover when the hook holders are not in use, wherein the first and second fastening devices comprise snaps has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 20, the limitation of wherein the second access port comprises a transparent material that aligns with a level on the jack has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 21, the limitation of a second access port that aligns with a manual actuator on the jack when the protective cover is placed on the jack has not been found within the 
Regarding claim 23, the limitations of the plug holder comprises a pouch having a closure adapted to secure the plug, the plug holder has an opening that faces downward when the protective cover is placed on the jack, and the opening is at least partially open when the closure is closed to enable a wiring harness for the plug to pass through the opening have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611